UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 18-1999


STARSHA SEWELL,

                    Plaintiff - Appellant,

             v.

JOHN HOWARD,

                    Defendant - Appellee.


Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George Jarrod Hazel, District Judge. (8:18-cv-00095-GJH)



                                      No. 18-2223


In re: STARSHA SEWELL,

                    Appellant.


Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:18-mc-00114)


Submitted: December 15, 2018                              Decided: December 19, 2018


Before DUNCAN, DIAZ, and THACKER, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Starsha M. Sewell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      In No. 18-1999, Starsha Sewell appeals the district court’s orders dismissing her

civil complaint and denying her motion for reconsideration. In No. 18-2223, Sewell

appeals the district court’s order modifying a prefiling injunction. We have reviewed the

records and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Sewell v. Howard, No. 8:18-cv-00095-GJH (D. Md. Feb. 7 & Aug. 15,

2018); In re Sewell, No. 1:18-mc-00114 (D. Md. Oct. 4, 2018). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3